Name: 2008/510/EC: Decision of the European Parliament of 24Ã April 2007 on closing the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2005
 Type: Decision
 Subject Matter: accounting;  budget;  EU institutions and European civil service
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/90 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2005 (2008/510/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2005 (1), having regard to the Court of Auditors' report on the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2005, together with the Foundation's replies (2), having regard to the Council's Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EEC) No 1365/75 of 26 May 1975 on the creation of a European Foundation for the Improvement of Living and Working Conditions (4), and in particular Article 16 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5) and, in particular, Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A6-0098/2007), 1. Notes that the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue Commission subsidies 18 800 18 000 Miscellaneous revenue 5 5 Revenue from services rendered 158 81 Total revenue (a) 18 963 18 086 Expenditure Staff  Title I of the budget Payments 8 814 8 606 Appropriations carried over 157 132 Administration  Title II of the budget Payments 875 1 267 Appropriations carried over 507 489 Operating activities  Title III of the budget Payments 4 967 5 056 Appropriations carried over 3 809 2 522 Total expenditure (b) 19 130 18 072 Outturn for the financial year (a - b) - 167 14 Balance carried over from the previous financial year -1 224 -1 296 Appropriations carried over and cancelled 71 34 Sums from the previous financial year for re-use and not used 0 18 Phare revenue collected 260 0 Phare revenue to be collected 0 0 Phare expenditure - 145 0 Other adjustments 0 10 Exchange rate differences 0 - 4 Balance for the financial year -1 205 -1 224 Source: The Foundation's data. This table summarises the data provided by the Foundation in its annual accounts. 2. Approves closing the accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2005; 3. Instructs its President to forward this Decision to the executive director of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 37. (2) OJ C 312, 19.12.2006, p. 80. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 139, 30.5.1975, p. 1. Regulation as last amended by Regulation (EC) No 1111/2005 (OJ L 184, 15.7.2005, p. 1). (5) OJ L 357, 31.12.2002, p. 72.